     Case 4:18-cr-01013-DTF Document 105 Filed 08/08/19 Page 1 of 1
                                             ____X     FILED    ____             LODGED
                                                       ---- RECEIVED         ----COPY




 1   MICHAEL BAILEY                                      August 8, 2019
     United States Attorney
 2   District of Arizona
     MONICA E. RYAN
 3   Assistant U.S. Attorney                          CLERK US DISTRICT COURT
     United States Courthouse                           DISTRICT OF ARIZONA
 4   405 W. Congress Street, Suite 4800        B Y-- - -   S. G. Fuller
                                                          -------DEPUT        Y
     Tucson, Arizona 85701
 5   Telephone: 520-620-7300
     Email: monica.ryan@usdoj.gov
 6   Attorneys for Plaintiff
                          IN THE UNITED STATES DISTRICT COURT
 7
                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,
                                                                 INFORMATION
10                          Plaintiff,              Violations:
                                                       18 u.s.c. § 242
11            vs.                                      Deprivation of Rights Under Color of
                                                       Law
12                                                     (Count 1)
     Matthew Bowen,
13
                    Defendant.
14   _ _ _ _ _ _ _ _ _ _ _ _ _ ___.                    (Misdemeanor)
15                                           COUNT 1
16          On or about December 3, 2017, in Nogales, in the District of Arizona, defendant
17   MATTHEW BOWEN, while employed as a United States Border Patrol Agent and acting
18   under color of law, willfully deprived A.L.-A. of the right, secured and protected by the
19   Constitution and the laws of the United States, to be secure in his person against
20   unreasonable seizures, which includes the right to be free from the use of excessive force
21   by one acting under color oflaw. Specifically, BOWEN assaulted A.L.-A. by intentionally
22   striking A.L.-A ..
23          All in violation of Title 18, United States Code, Section 242.
24
                                               MICHAEL BAILEY
25
                                               United States Attorney
26                                             District of Arizona. _____

27
28
